DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 10/6/2021.
Claims 1-15, 17, 19, and 20 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US 2020/0100099 A1; hereafter Tenny) in view of Xu et al. (US 2020/0128479 A1; hereafter Xu).

With respect to claim 1, Tenny discloses an electronic device (101, UE of FIG. 1; 301 of FIG.3; 401 of FIG. 4) configured to communicate with a base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4) based on a first frequency range and a second frequency range, the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4) comprising:
a transceiver (201, 204 in FIG. 2); and
at least one processor (paragraph [0023]) connected with the transceiver (201, 204 in FIG. 2), wherein the at least one processor (paragraph [0023]) is configured to:
identify overheat (312, 313 in FIG. 3; 412, 413 in FIG. 4) inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4), and transmit, to the base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4), a first message containing overheat assistance information (312, 313 in FIG. 3; 412, 413 in FIG. 4) generated in response to identifying the overheat inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4), and
wherein the overheat assistance information (312, 313 in FIG. 3; 412, 413 in FIG. 4) includes information about a reduced maximum bandwidth of the first frequency range (paragraphs [0026] and [0024]) or information about a reduced maximum bandwidth of the second frequency range with a higher bandwidth than the first frequency range (paragraphs [0026] and [0024]).




Xu discloses wherein the information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range include at least one value associated with reduced aggregated bandwidth (paragraphs [0022], [0036], [0043], [0078]; see the deactivation of secondary cell that is part of carrier aggregation (CA)).

Xu teaches the benefit of solving overheating problems while not incurring network disconnections (paragraph [0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CA reduction solution as taught by Xu in the devices of Tenny to produce an expected result.


With respect to claim 2, Tenny further discloses wherein the information about the reduced maximum bandwidth of the first frequency range includes information indicating a reduced maximum bandwidth of a downlink of the first frequency range and information indicating a reduced maximum bandwidth of an uplink of the first frequency range (paragraphs [0026] and [0024]), and
paragraphs [0026] and [0024]).


With respect to claim 4, Tenny further discloses wherein the at least one processor is further configured to:
transmit, to the base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4), a second message containing information about whether the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4) supports the overheat assistance information (312, 313 in FIG. 3; 412, 413 in FIG. 4).






With respect to claim 8, Tenny further discloses wherein the at least one processor is further configured to receive a third message (314 in FIG. 3; 414 in FIG. 4) from the base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4) in response to the first message (312, 313 in FIG. 3; 412, 413 in FIG. 4), and
314 in FIG. 3; 414 in FIG. 4) includes the information about the reduced maximum bandwidth of the first frequency range (paragraphs [0026] and [0024]) or the information about the reduced maximum bandwidth of the second frequency range for the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4).







With respect to claim 12, Tenny further discloses wherein the processor includes an application processor (AP) (203 and 222 in FIG. 2) and a communication processor (CP) (203 and 222 in FIG. 2), and
wherein the AP (203 and 222 in FIG. 2) is configured to identify the overheat inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4) and transmit, to the CP (203 and 222 in FIG. 2), overheat assistance information (312, 313 in FIG. 3; 412, 413 in FIG. 4) generated in response to
identifying the overheat (312, 313 in FIG. 3; 412, 413 in FIG. 4) inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4), and the CP (203 and 222 in FIG. 2) is configured to transmit the overheat assistance information-containing first message to the base 102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4) in response to receiving the overheat assistance information.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Xu and further in view of Raghaven et al. (US 2018/0278309 A1; hereafter Raghaven).

With respect to claim 5, Tenny does not disclose further comprising:
a thermistor connected with the at least one processor or a thermistor connected with at least one antenna module,
wherein the at least one processor is further configured to measure a temperature of the at least one processor or the at least one antenna module using the thermistor connected with the at least one processor and the thermistor connected with the at least one antenna module and compare the measured temperature with a threshold temperature.

Raghaven discloses a thermistor (304a, 304b, 304c in FIG. 3) connected with the at least one processor or a thermistor (304a, 304b, 304c in FIG. 3) connected with at least one antenna module (301a, 301b, 301c in FIG. 3),
wherein the at least one processor is further configured to measure a temperature of the at least one processor or the at least one antenna module (301a, 301b, 301c in FIG. 3) using the thermistor connected with the at least one processor and the thermistor (304a, 304b, 304c in FIG. 3) connected with the at least one antenna module and compare the measured temperature with a threshold temperature (paragraphs [0052], [0055], [0056], and [0059]).

Raghaven teaches the benefit of improved thermal control by monitoring separate antenna circuits in UE (paragraph [0002]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermal monitors as taught by Raghaven in the device of Tenny to produce an expected result.

With respect to claim 6, Tenny does not disclose wherein the temperature of the at least one processor or the at least one antenna module is measured using the at least one thermistor and at least one temperature sensor connected in parallel with each of the at least one thermistor.

Raghaven discloses wherein the temperature of the at least one processor or the at least one antenna module (301a, 301b, 301c in FIG. 3) is measured using the at least one thermistor (304a, 304b, 304c in FIG. 3) and at least one temperature sensor connected in parallel with each of the at least one thermistor (paragraphs [0052], [0055], [0056], and [0059]).

Raghaven teaches the benefit of improved thermal control by monitoring separate antenna circuits in UE (paragraph [0002]).   Thus, it would have been obvious to one of ordinary 


With respect to claim 7, Tenny does not disclose wherein the threshold temperature is a temperature value resulting from applying an offset determined depending on a communication state with the base station to a preset temperature value.

Raghaven discloses wherein the threshold temperature is a temperature value resulting from applying an offset determined depending on a communication state with the base station to a preset temperature value (paragraphs [0052], [0055], [0056], and [0059]). 

Raghaven teaches the benefit of improved thermal control by monitoring separate antenna circuits in UE (paragraph [0002]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermal monitors as taught by Raghaven in the device of Tenny to produce an expected result.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Xu and further in view of Lee et al. (2020/0221289 A1; hereafter LEE).

With respect to claim 9, Tenny further discloses wherein the at least one processor is further configured to:
312, 313 in FIG. 3; 412, 413 in FIG. 4), and
upon failing to receive a third message (314 in FIG. 3; 414 in FIG. 4) including the information about the reduced maximum bandwidth of the first frequency range (paragraphs [0026] and [0024]) or the information about the reduced maximum bandwidth of the second frequency range for the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4) transmit the first message to the base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4).

Tenny does not disclose drive a timer in response to the transmission of the first message;
upon failing to receive a third message;
in response to the first message before until the timer expires, retransmit the first message.

LEE discloses drive a timer in response to the transmission of the first message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9);
upon failing to receive a third message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9);
in response to the first message before until the timer expires, retransmit the first message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9).

LEE teaches the benefit of improved latency and excessive signaling during overheating conditions by using timers (paragraph [0007], [0008], and [0009]).  Thus, it would have been 



With respect to claim 10, Tenny further discloses wherein the at least one processor is further configured to:
transmission of the first message (312, 313 in FIG. 3; 412, 413 in FIG. 4),
receive a third message (314 in FIG. 3; 414 in FIG. 4) including the information about the reduced maximum bandwidth of the first frequency range (paragraphs [0026] and [0024]) or the information about the reduced maximum bandwidth of the second frequency range for the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4) in response to the first message, identify the overheat inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4), and
in response to identifying the overheat inside the electronic device (101, UE of FIG. 1; 301 of FIG.3 ; 401 of FIG. 4), retransmit the first message to the base station (102, gNB of FIG. 1; 302 of FIG. 3; 403 of FIG. 4).

Tenny does not disclose drive a timer in response to the transmission of the first message
upon failing to receive a third message

retransmit the first message.

LEE discloses drive a timer in response to the transmission of the first message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9)
upon failing to receive a third message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9)
in response to the first message before until the timer expires
retransmit the first message (S801, S803, S805, S811, S813 in FIG. 8; S905 S903, S901 in FIG. 9). 

LEE teaches the benefit of improved latency and excessive signaling during overheating conditions by using timers (paragraph [0007], [0008], and [0009]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer as taught by LEE in the device of Tenny to produce an expected result.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (US 2009/0215442; hereafter Lindoff) in view of Tenny and further in view of Xu.

With respect to claim 17, Lindoff discloses an electronic device (UE, 101 in FIG. 1), comprising:
a transceiver (205 in FIG. 2); and
at least one processor (215 in FIG. 2) connected with the transceiver (205 in FIG. 2),
wherein the at least one processor is configured to compare a reference voltage with a voltage of a battery (paragraphs [0054] and [0055]) configured to supply power to the electronic device and, when the battery voltage is a reference voltage (paragraphs [0054] and [0055]) or less, transmit a first message containing overheat assistance information (paragraphs [0054] and [0055]) to a base station (Node B, 301 in FIG. 3).

Lindoff does not disclose wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range with a higher bandwidth than the first frequency range.

Tenny discloses wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth (Abstract; paragraph [0007]) of the second frequency range with a higher bandwidth than the first frequency range  (paragraphs [0026] and [0024]).

Tenny teaches the benefit of maintaining safe temperature by requesting assistance (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before 

Tenny does not disclose wherein the information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range include at least one value associated with reduced aggregated bandwidth.

Xu discloses wherein the information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range include at least one value associated with reduced aggregated bandwidth (paragraphs [0022], [0036], [0043], [0078]; see the deactivation of secondary cell that is part of carrier aggregation (CA)).

Xu teaches the benefit of solving overheating problems while not incurring network disconnections (paragraph [0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CA reduction solution as taught by Xu in the devices of Tenny to produce an expected result.




With respect to claim 19, Lindoff does not disclose wherein the information about the reduced maximum bandwidth of the first frequency range includes information indicating a reduced maximum bandwidth of a downlink of the first frequency range and information indicating a reduced maximum bandwidth of an uplink of the first frequency range, and
wherein the information about the reduced maximum bandwidth of the second frequency range includes information indicating a reduced maximum bandwidth of a downlink of the second frequency range and information indicating a reduced maximum bandwidth of an uplink of the second frequency range.

Tenny discloses wherein the information about the reduced maximum bandwidth of the first frequency range includes information indicating a reduced maximum bandwidth of a downlink of the first frequency range and information indicating a reduced maximum bandwidth of an uplink of the first frequency range (paragraphs [0026] and [0024]), and
wherein the information about the reduced maximum bandwidth of the second frequency range includes information indicating a reduced maximum bandwidth of a downlink of the second frequency range and information indicating a reduced maximum bandwidth of an uplink of the second frequency range (paragraphs [0026] and [0024]).

Tenny teaches the benefit of maintaining safe temperature by requesting assistance (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the assistance message as taught by Tenny in the device of Lindoff to produce an expected result.

Allowable Subject Matter
Claims 13-15 allowed.
Claims 3, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely solely the Tenny reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 12, 2022